A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations

 

 

 

 

 

Sheet | .
UNITED STATES DISTRICT COURT
Western District of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Revocation of Probation or Supervised Release)
Mario Earl Case Number: = 2;09C RO0006JLR-001
* USMNumber: 40967-424
J. Talitha Hazelton
Defendant’s Attorney
THE DEFENDANT:
a J of the petitions dated March 4, 2019, arid May 24,
IX” admitted guilt to violation(s) | and “2 2019
L] was found in violation(s) . after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:

' Violation Number Nature of Violation ’ Violation Ended
1. Consuming marijuana - 2/5/2019
2. Consuming marijuana 5/9/2019

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

[1 The defendant has not violated condition(s) and is discharged as to such violation(s)..

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by his judgment are fully paid. If ordered to pay

d
restitution, the defendant must notify the court and United States Attorney / iy yor circumstances.
Assistant

ofmate
e
stant ited States Attorney
“-\ 6 201% 7
Date oe we ONY e
Vo —_ sf
Signature df Tudge ~
James L. Robart, /Onited States District Judge

 

Date

Name and Title of Jud
Ce Buwe ZOAS

 
AOQ245D (Rev. | 1/16) Judgment in a Criminal Case For Revocations
Sheet 2 — Imprisonment

 

 

 

Judgment — Page 2 of 7

DEFENDANT: Mario Earl
CASE NUMBER: 2:09CROQ006JLR-001

IMPRISONMENT

The defendant is hereby committed to the custody of 4 United States Bureau of Prisons to be imprisoned for a total term oft

Frere =

    

 

1

L] The court makes the following recommendations to the Bureau of Prisons:

L1 The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
Cl at Olam. Olpm. on
O as notified by the United States Marshal.

 

(| The defendant shall sutrender for service of sentence at the institution designated by the Bureau of Prisons:
L1 before 2 p.m. on
-O1 as notified by the United States Marshal.

 

CI as notified by the Probation or Pretrial Services Office,

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
A02435D (Rev, 11/16) Judgment in a Criminal Case For Revocations
Sheet 3 — Supervised Release-

 

Judgment — Page 3 of 7
DEFENDANT: Mario Earl

CASE NUMBER:  2:09CROO006JLR-001 .
SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of y , (2

 

Ng ti ac- See ~-@OQ- 00%

ee MANDATORY CONDITIONS

You must not commit ancther federal, state or local crime:
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled SH stance. You must submit to one drug test within 15 days
of release from imprisonment and at least two periodie-trug tests thereafter, as determined by the court.

[] The above drug testing condition is susperided, based on the court’s determination that you pose a low risk of
future substance abuse. (cheak ifapplicible)
4. (1 You must make restitution in ageofdance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution, (check ifapplicgble)
4. You must cooperate jnthe collection of DNA as directed by the probation officer. (check ifapplicable)
O

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, eLség.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency ip‘which you reside, work, are a student, or were convicted of a qualifying offense. (check jfapplicabls)

7. OL You prust participate in an approved program for domestic violence, (check ifapplicable)

You must comply-with-the-standard-c fis that have been adopted by this court as well aS with any additional
conditions on the attached pages.

 

Bo pt

 
AOQ245D (Rev. 11/[6) Judgment in a Criminal Case For Revocations
Sheet 3A — Supervised Release

 

Judgment —- Page 4 of 7

DEFENDANT: Mario Earl
- CASE NUMBER: 2:09CB.00006JER=001—-—
one

ane

“ STANDARD CONDITIONS OF SUPERVISION

 

As part of your supervised release, you must comply with the/following standard conditions of supervision. These
conditions are imposed because they establish the basic expettations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1. -You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the prebation officer instructs you to report to a different probation office or
within a different time frame.

2. After initially reporting to the probation offieé, you will receive instructions from the court or the probation officer about
how and when you must report to the provation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer,

4. You must answer truthfully the questions asked by your probation officer.

5. ‘You must live at a place approved’by the probation officer. If you plan to change where you live or anything about your
living arrangements (such as th people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the robagion officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. ‘You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take Any items prohibited by the conditions of your supervision that fe or she observes in plain view.

7. You must work full tipde (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from dojfg so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as your position of your job responsibilities), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,

the probation officer within 72 hours of becoming aware of a change or expected change.

8. ‘You must notcommunicate or interact with someone you know is engaged in criminal activity. If you know someone
has been copvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9, Ifyou arg arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You myst not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.2.,

anythihg that was designed, or was modified for, the specific purpose of causing bodily injury.or death to another person
suchAs nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

the probation officer determines that you pose a risk to another person (including an organization), the probation

fficer may require you to notify the person about the risk and you must comply with that instruction. The probation

officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

 
 

 

     
 
 

12,

U.S. Probation Office Use Only

A USS. probation officer has ingtructed-me-on thé conditions specified © court and has provided me with a written copy
containing these conditions, For further information regarding these 6d tions, see Overview of Probation
and Supervised Release Conditions, available at www.uscourts.gov. - ;

 

 

 

Defendant’s Signature ; Date

 
AO?245D (Rev, 11/16) Judgment in a Criminal Case For Revecations
Sheet 31D — Supervised Release ‘ i

 

Judgment — Page 5 of 7

_ DEFENDANT: Mario Earl ee

CASE NUMBER: 2:09CROO0006JLR-00T~ /
(7 SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation“Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency,,ér substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or aleGhol. The defendant shall also abstain from the use of
alcohol and/or ether intoxicants during the term of supervision. Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able t do so, as determined by the U.S. Probation Officer. In addition
to urinalysis testing that may be a part of a forma]-drug treatment program, the defendant shall submit up to eight (8)

urinalysis tests per month, “

a -
The defendant shall provide the probatfon officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendant's federal income tax returns.

 

   
 

The defendant shall not obtain/Or possess any driver's license, social security number, birth certificate, passport or
any other form of enti? ion in any other name other than the defendant's true legal name, without the prior
written approval of the Z. ndant's Probation Officer.

The defendant shall 7 ticipate as directed in the Moral Reconation Therapy program approved by the United States
Probation and Pretrial Services Office. The defendant must contribute towards the cost of any programs, to the extent
the defendant is fingncially able to do so, as determined by the U.S. Probation Officer.

 
 
 

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as
defined in 18 U8.C.§1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence-of-a-violation of a Condition ofsuperyvision. Failure to submit to a

search may be gro ads for rewooationThe defendant shall warn any other occupants that ihe premises may be subject
to searches pursuant to this condition.

 
AO245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Shest 5 — Criminal Monetary Penalties __

Judgment — Page 6of7
DEFENDANT: Mario Earl

CASE NUMBER: = 2:09CRO0006JLR-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

; Assessment IVTA Assessment’ Fine Restitution
TOTALS $ 200 (paid) $ $ Waived $ N/A
CL) The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.
CL] Thedefendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
| N/A N/A :
TOTALS $ 0.00 $ 0.00

(1 Restitution amount ordered pursuant to plea agreement $

 

[1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 _ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[1 the interest requirement is waived forthe [] fine [1 restitution
L] the interest requirement forthe -C] fine C1 restitution is modified as follows:

[| The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived,

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 
AO245D (Rey, 11/16) Judgment in a Criminal Case For Revocations
Sheet 6 — Schedule of Payments :

 

 

Judgment — Page 7 of 7
DEFENDANT: Mario Earl
CASE NUMBER:  2:09CRO0Q006JLR-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment.

[4 During the period of probation, in monthly installments amounting fo not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment. |

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary

penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The

defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
_ material change in the defendant's financial circumstances that might affect the ability to pay restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O . Joint and Several

Defendant and Co-Defendant Natmes and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) VTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 
